MEMORANDUM **
Samuel Carter appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that the warrantless search of his hotel room violated the Fourth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Blankenhorn v. City of Orange, 485 F.3d 463, 470 (9th Cir.2007), and we may affirm for any reason supported by the record, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994). We affirm.
Although the district court failed to apply the two-step test outlined in Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001), it correctly determined that defendants were entitled to qualified immunity. Under Saucier, courts “must examine first whether the [officers] violated [the plaintiff’s] constitutional rights on the facts alleged and, second, if there was a violation, whether the constitutional rights were clearly established.” Desyllas v. Bernstine, 351 F.3d 934, 939 (9th Cir. 2003) (citing Saucier, 533 U.S. at 201, 121 S.Ct. 2151).
Viewing the summary judgment record in the light most favorable to Carter, see Blankenhorn, 485 F.3d at 470, the facts here may well support a Fourth Amendment violation, see Saucier, 533 U.S. at 201, 121 S.Ct. 2151. However, the existence of a reasonable expectation of privacy under the circumstances alleged was not clearly established at the time of the incident involving Carter. See id. at 202, 121 S.Ct. 2151 (holding that for purposes of qualified immunity, “[t]he contours of [a] right must be sufficiently clear that a reasonable official would understand that what he is doing violates that right.”); United States v. Dorais, 241 F.3d 1124, 1129 (9th Cir.2001) (clarifying that, despite the “general rule [that] a defendant’s expectation of privacy in a hotel room expires at checkout time[,]” “the policies and practices of a hotel may result in the extension past checkout time of a defendant’s reasonable expectation of privacy.”). Carter’s reliance on post-incident case law is unavailing. See Osolinski v. Kane, 92 F.3d 934, 936 (9th Cir.1996) (“Generally, courts do not look to post-incident cases to determine whether the law was clearly established at the time of the incident.”).
Carter’s remaining contentions are not persuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.